UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6432


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT EUGENE MOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:00-cr-00046-RLV-3)


Submitted:    June 22, 2009                   Decided:   July 1, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Eugene Mott, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Eugene Mott appeals the district court’s order

denying     his    motion     for   reduction      of    sentence    pursuant   to    18

U.S.C. § 3582(c)(2) (2006).                 We have reviewed the record and

find   no   reversible        error.       Accordingly,      we     affirm.     United

States v. Mott, No. 5:00-cr-00046-RLV-3 (W.D.N.C. Mar. 4, 2009).

See United States v. Hood, 556 F.3d 226 (4th Cir. 2009).                              We

deny Mott’s motion for appointment of counsel.                      We dispense with

oral   argument       because       the    facts   and    legal     contentions      are

adequately        presented    in    the    materials      before    the   court     and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2